Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157762
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                 SC: 157762
                                                                    COA: 336332
                                                                    Wayne CC: 16-006549-FC
  DERRIN TOREY ABBOTT,
           Defendant-Appellant.

  _________________________________________/

         By order of December 4, 2018, the prosecuting attorney was directed to answer
  the application for leave to appeal the April 12, 2018 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals to address whether Offense
  Variable 12 (OV 12), MCL 777.42 was properly scored. In making this determination,
  the Court of Appeals shall consider whether the defendant committed three or more
  felonious criminal acts within 24 hours of the sentencing offense and whether the
  predicate offenses for the defendant’s conviction of conducting a criminal enterprise
  constitute “the sentencing offense” or can be considered as contemporaneous felonious
  criminal acts for the purpose of scoring OV 12. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2019
           s0529
                                                                               Clerk